Citation Nr: 1027841	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss. 

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than January 15, 
2004 for the grant of service connection for tinnitus. 

4.  Entitlement to an effective date earlier than October 23, 
2003 for the grant of a 50 percent rating for PTSD. 

5.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from August and December 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

In January 2008 the Board found that the Veteran had not filed a 
substantive appeal perfecting the claims on appeals.  The Board 
concluded that it did not have appellate jurisdiction over the 
case and dismissed the claims.  The Veteran appealed this 
decision to the Court of Appeals for Veterans Claims (Court).   
In an April 2009 memorandum decision, the Court vacated and 
remanded the Board's dismissal of the claim.  The appeal has now 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In response to August 2004 and January 2005 notice of 
disagreements, the RO provided the Veteran a statement of the 
case (SOC) in February 2005 addressing the issues concerning the 
effective dates for the evaluation of service connected tinnitus 
and PTSD.  In October 2006, a supplemental statement of the case 
(SSOC) was issued as to the issues of an increased rating for 
PTSD, an increased rating for bilateral hearing loss, entitlement 
to TDIU, and earlier effective dates for the grant of service 
connection for tinnitus and the assignment of a 50 percent rating 
for PTSD.  The October 2006 SSOC stated that a substantive appeal 
was received on February 16, 2005, and the January 2007 appeal 
certification worksheet indicated that the appeals for earlier 
effective dates had been timely filed.  

The Board, in its January 2008 decision, found that a timely 
substantive appeal had not been submitted and dismissed the 
issues on appeal.  In an April 2009 memorandum decision, the 
Court vacated the Board's January 2008 decision as the Board did 
not discuss the references within the record that a timely 
substantive appeal was received on February 16, 2005.  As the 
record does contain some evidence that a timely substantive 
appeal was received following the February 2005 SOC, upon remand, 
the case should be returned to the New York RO and a search 
should be conducted for the Veteran's February 2005 substantive 
appeal.  

The Board also finds that additional evidentiary development is 
necessary before a decision can be rendered in this case.  The 
most current evidence in the claims folder pertaining to the 
severity of the Veteran's service-connected disabilities is a 
letter from his VA psychiatrist dated in July 2004, almost six 
years ago.  While records from the Social Security Administration 
(SSA) were associated with the claims folder in March 2005, they 
do not contain any substantive findings beyond 2003.  Therefore, 
any records of VA treatment dated from July 2004 to the present 
should be obtained during remand.  

The Veteran should also be provided VA examinations to determine 
the current severity of his hearing loss disability and PTSD.  VA 
is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination, 
especially where the available evidence is too old for an 
adequate assessment of the Veteran's current condition.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The Veteran has not 
undergone VA examinations of his hearing loss or PTSD since 
January 2004, and as noted above, the record contains no evidence 
addressing the severity of these disabilities beyond July 2004.  
The Board finds that the record does not contain sufficient 
evidence to rate these disabilities at the present time and that 
current VA examinations are required by the duty to assist.  
With respect to the claims for an increased evaluation and 
earlier effective date for PTSD, the Board also finds that an 
examination is necessary to determine the symptomatology solely 
attributable to the Veteran's service-connected PTSD.  The 
Veteran has been diagnosed with several other psychiatric 
disorders throughout the claims period, including depression, a 
personality disorder, and alcohol abuse.  While the Board may not 
compensate the Veteran for non service-connected disorders, the 
Board is precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a service-
connected disability in the absence of medical evidence which 
does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  
Hence, during the scheduled VA psychiatric examination, the 
examiner should distinguish between symptoms related to the 
Veteran's service-connected PTSD and his nonservice-connected 
psychiatric disorders if possible.

Regarding the Veteran's claim for TDIU, the duty to assist also 
requires that VA obtain an examination which includes an opinion 
on what effect the Veteran's service-connected disabilities have 
on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  While the record does contain some evidence regarding 
the Veteran's occupational impairment stemming from his 
psychiatric disorder, there is no evidence of what the combined 
impact of the Veteran's service-connected disabilities is on his 
employability.  Therefore, a medical opinion is needed to 
ascertain whether all the Veteran's service-connected 
disabilities combine to render him unable to secure or follow a 
substantially gainful occupation.   

Accordingly, the case is REMANDED for the following action:

1. Identify the document listed in the 
statement of the case dated October 20, 
2006 as "02-16-2005 Substantive Appeal 
Received" and associate it with the 
Veteran's claims folder.  Document all 
attempts to obtain this document.  If 
necessary, ask the Veteran and his 
representative to provide another copy of 
this document, and/or make a finding that 
further efforts to obtain the document 
would be futile.


2. Obtain records of treatment from the 
Hudson Valley VAMC dating from July 2004.

3.  Schedule the Veteran for a VA 
audiological examination to assess the 
severity of his service-connected bilateral 
hearing loss disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  The evaluation should be in 
accordance with the criteria delineated in 
38 C.F.R. § 4.85 and should include testing 
of pure tone criteria at 1,000, 2,000, 
3,000, and 4,000 Hertz and speech 
recognition scores using the Maryland CNC 
Test.  The objective findings and the 
Veteran's subjective complaints should be 
recorded in detail.  The examiner should 
determine what effect, if any, the 
Veteran's hearing loss and tinnitus have on 
his ability to maintain employment. 

In addition, the examiner should be 
informed of the service-connected 
disabilities and should provide an opinion 
concerning whether it is at least as likely 
as not (50 percent or better probability) 
that the Veteran's service-connected 
disabilities are sufficient in combination 
to preclude the Veteran from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background.  The 
rationale for this opinion should be 
provided.  

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner.  The examination 
report should reflect that the claims folder 
was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should, if possible, 
distinguish between symptoms attributable to 
the service-connected PTSD and those related 
to the nonservice-connected psychiatric 
disorders such as depression and a 
personality disorder.  The examiner should 
expressly indicate if it is not possible to 
make this differentiation and provide an 
explanation as to why it is not possible.

The examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
service-connected PTSD.  In addition, the 
examiner should provide a GAF score with an 
explanation of the significance of the score 
assigned. 

The examiner should also be informed of the 
service-connected disabilities and provide 
an opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the Veteran's service-
connected disabilities are sufficient in 
combination to preclude him from obtaining 
or maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background.  The 
rationale for this opinion should be 
provided.  

5.  Readjudicate the claims in light of all 
the evidence of record.  If any benefit 
remains denied, a supplemental statement of 
the case should be issued.  A copy should 
be provided to the Veteran and his 
representative, and they should be afforded 
a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


